In agreeing with the opinion of Mr. Justice Choate I feel impelled to state the reasons why I cannot subscribe to the conclusions in the dissenting opinions of Mr. Chief Justice Adair and Mr. Justice Metcalf.
I will say at the outset that were I in doubt on the subject I would be inclined to resolve such doubt in favor of Miss Eastman. If the statute were open to two constructions I would adopt the one most favorable to Miss Eastman. If the statute were ambiguous I would resolve the ambiguities in her favor. The difficulty here is that the statute is plain and unambiguous, and open to but one construction, and in my opinion the conclusion reached by the dissenting opinions requires a rewriting of the statute. That conclusion, in the words of Mr. Justice Cooper (Hilger v. Moore,56 Mont. 146, 178, 182 P. 477, 485), "defines the letter, [and] scorns the spirit" of the statute.
The principal fallacy of the dissenting opinions rests in the fact that they erroneously assume that under our statute a teacher, after serving three consecutive years, attains a permanent tenure status under a continuing contract.
If that were so, I could readily subscribe to the conclusions that the teacher could not be discharged without cause; that affiliation with a labor union, if such were the case, would be no cause for his discharge and that the board cannot arbitrarily discharge a teacher who has attained such a status. The statute *Page 74 
does not give a teacher a permanent tenure, but subjects him to the necessity of being re-elected from year to year. If that works an injustice the fault lies with the legislature in not enacting legislation that will give teachers more security in their employment.
The statute, section 1075, Revised Codes, reads: "After the election of any teacher or principal for the third consecutive year in any school district in the state, such teacher or principal so elected shall be deemed re-elected from year to year thereafter at the same salary unless the board of trustees shall by majority vote of its memebers on or before the first day of May give notice in writing to said teacher or principal that he has been re-elected or that his services will not be required for the ensuing year; provided that nothing in this act shall be construed to prevent re-election of such teacher or principal by such board at an earlier date and also provided that in case of re-election of such teacher or principal he shall notify the board of trustees in writing within twenty days after the notice of such re-election of his acceptance of the position tendered him for another year and failure to so notify the board of trustees shall be regarded as conclusive evidence of his non-acceptance of the position."
The statute is not open to the construction that the teacher, after serving three consecutive years, is placed upon a continuing, permanent tenure contract. Rather the statute permits and authorizes the school board to re-employ the teacher for another year in one of three methods, or to decline to re-employ her. If the board chooses to re-employ the teacher it may be done in either of three ways: First, by the board giving the teacher notice on or before the first day of May that "he has been re-elected." In that event the teacher must within 20 days after notice of such re-election notify the board of "his acceptance of the position tendered him" and failure to do so is by the statute conclusive evidence of his non-acceptance of the position.
This part of the statute has to be eliminated in order to *Page 75 
reach the conclusion that a teacher after three years of service has a permanent tenure.
Second, under the statute, the board may re-elect such teacher at an earlier date than May 1st. If the teacher be on a permanent contract, why the provision for her re-election anually?
Third, by taking no action at all.
The board may also take affirmative action not to re-elect the teacher. To do this the board must on or before May 1st give notice to the teacher "that his services will not be required for the ensuing year."
Obviously under the statute a teacher who has taught for three consecutive years obtains only the rights provided for by statute. Those rights are simply that he shall be automatically considered an applicant for the position from year to year and if the board does not affirmatively re-elect him before a stated time or give notice that it refuses to re-employ him, then his re-election is automatic.
In other words the effect of the statute is to place such a teacher in exactly the same position as a new applicant for the position, with the added feature of re-employment automatically if no action be taken by the board before May 1st. The board is confronted each year, not with the problem of whether it will discharge a teacher who has served three consecutive years or more but whether it will re-employ him.
Section 1085 relating to the discharge of teachers for cause has application by its own terms to teachers dismissed "before the expiration of any written contract entered into between such teacher and board of trustees." It has nothing to do with applicants who have no contract. In this case the board did not discharge Miss Eastman from an existing employment but refused to re-employ or to re-elect her as one of the teachers for the year in question. In that respect it differs essentially from the case of State ex rel. Howard v. Ireland, 114 Mont. 488,138 P.2d 569, relied upon in the dissenting opinions. There the superintendent was discharged from an *Page 76 
existing employment. Here there was no discharge but mere refusal to re-employ.
The case of Bourne v. Board of Education, 46 N.M. 310,128 P.2d 733, 736, had under consideration statutes similar to our sections 1075 and 1085. One section of the New Mexico statute provided for the automatic renewal of the teacher's contract if the governing board failed to give notice before a specified time whether it desired to "continue or discontinue the services of such teacher or employe for the ensuing school year." Laws 1941, c. 202 sec. 1. Another statute provided that "no teacher having a written contract shall be discharged except upon good cause and after hearing on written charges" and provided for notice of the hearing. Laws 1941, c. 202, sec. 3.
The court in speaking of the purpose of the first statute, said: "It was to prevent school boards from waiting until just before school starts each year before notifying teachers that they were not to be employed.
"It is known that school teachers are engaged in highly specialized work requiring extensive and exacting training. They are usually required to attend summer school in order to become better qualified to carry on their profession. It was thought that it would encourage attendance upon these summer schools, if teachers were afforded a sense of security by being notified on or before the closing day of school, whether their existing contract of employment would be renewed for the ensuing year. This purpose of the statute is commendable."
Continuing the court said: "There is quite a difference between discharge from employment and not being re-employed. It is noted even in the case of implied renewal of employment, the teacher is not obliged to enter into a renewal of the contract.
"No unfavorable implications necessarily arise from not being re-employed, whereas discharge from existing employment *Page 77 
without good cause, explanation, or a hearing, would be attended with injustice and hardship.
"Section 3 of Chapter 202, Laws 1941, requires that no teacher having a written contract shall be discharged `except upon good cause'. Under Section 1, the governing school board is not so restricted in its determination of the desirability of renewing the employment of teachers for the ensuing school year."
Under our statute, section 1015, Revised Codes, the school board has the power to employ teachers. It may refuse to employ or re-employ either with or without cause, and is not bound to give any reason for its action. People ex rel. Fursman v. City of Chicago, 278 Ill. 318, 116 N.E. 158, L.R.A. 1917E, 1069. In that respect there is no difference under our statute between those who have taught three consecutive years or more and those who have not. The situation is exactly the same as appointments to any other position of trust. There may be several applicants for one position. The appointing power is not required to give reasons for rejecting all the applicants but one. The only difference here is that after three years of service the board must take affirmative action one way or the other before May 1st and, if not, the re-employment becomes automatic for another year. Compare Morse v. San Diego H.S., 34 Cal.App. 134,166 P. 839, 840, where the court in considering the contention that the board has no right to dispense with the services of a teacher without making charges against her under a statute practically identical with ours said: "We have examined that section with much care, and in our opinion to give it the effect argued for by appellant would be to `legislate judicially' and import by construction provisions not found within the terms of that section, thus imposing upon the law a clearly forced interpretation."
If this is a harsh rule the fault lies with the legislature. If it is un-American, then it is time that Montana bring its school laws in line with the American system, but here again, under our constitutional form of government that function *Page 78 
lies with the legislature and this court may not, even for a popular cause, change the statute.
There is nothing in the case of State ex rel. Keeney v. Ayers,108 Mont. 547, 92 P.2d 306, that gives support to the result contended for in the dissenting opinions. That case turned upon the meaning of regulations of the state board of education which were made a part of the teacher's contract. It had nothing whatever to do with section 1075, Revised Codes.
Stress is placed upon the fact that the legislature labelled or entitled section 801 of the 1913 Laws, c. 76, as "Tenure of Office of Teachers." "It is the wording of the body and not that of the title which controls." State ex rel. Jones v. Erickson,75 Mont. 429, 244 P. 287, 296, State ex rel. Palagi v. Regan,113 Mont. 343, 126 P.2d 818. If however, we resort to labels or titles it might be helpful to point out that the label or title to section 1075 contains this language: "Re-election of teachers." The substance of the Act also provides for the re-election of teachers. Why speak of the re-election of teachers if they already are on a permanent tenure — if they already have been re-elected by operation of law or otherwise? To reach the conclusion announced by the dissenting opinions requires a reversal of what was said by Mr. Justice Adair in speaking for the court in the case of Smith v. School District, 115 Mont. 102,139 P.2d 518, 522, as follows:
"In 1934, the board of trustees elected appellant to the position of teacher of the upper grades in the public school in the town of Valier. Appellant performed his duties as such teacher in the Valier public school and annually thereafter in 1935, 1936, 1937, 1938 and 1939 he was re-elected to this same position as teacher of the upper grades in the public school in Valier.
"The board of trustees was not required to thus re-elect
appellant each year. At any time, on or before the first day of May in any year, the board could `by majority vote of its members * * * give notice in writing to said teacher * * * that his services will not be required for the ensuing year'; (sec. 1075, *Page 79 
Rev. Codes) and such action on the part of the board would haveeffectively prevented the return and re-election of appellant forthe ensuing year. (Emphasis mine.)
"When a board of trustees desires to retain for another year a teacher who has already held a teaching position for the third consecutive year or more, three courses are open to it. These are:
"First, by resolution agreed to by a majority of the trustees at a meeting regular or special the employment may be authorized and a formal written contract in duplicate may be executed by the chairman and clerk of the board for the district and by the teacher as provided for in subdivision 2 of section 1015, Revised Codes of Montana. This is the course followed by the board, when, under date of April 12, 1939, it entered into the formal written contract with appellant for the period of nine months commencing on the 2nd day of September, 1939;
"Second, the board may, `by majority vote of its members on or before the first day of May give notice in writing to said teacher * * * that he has been re-elected' as provided for in section 1075, Revised Codes of Montana. This is the course followed by the board when it sent the letter to appellant prior to the first of May, 1940, notifying him of his re-election for the school year of 1940-41;
"Third, the re-election of the teacher who has taught for the third consecutive year or more may be accomplished simply by the nonaction of the board under section 1075, Revised Codes of Montana."
Also if a teacher, after serving three consecutive years attains a permanent tenure status so that his services may not be dispensed with except for cause under section 1085, as the dissenting opinions state (but this I do not concede), then plaintiff has mistaken her remedy. Under section 1085, Revised Codes, she may appeal to the county superintendent. Under that section if the county superintendent "decides that the removal was made without good cause, the teachers so *Page 80 
removed must be reinstated, and shall be entitled to compensation for the time lost during the pending of the appeal." That is an adequate remedy. The rule is well settled in this jurisdiction that resort may not be had to the courts until adequate remedies by administrative boards have first been exhausted. Kelsey v. School District, 84 Mont. 453, 276 P. 26; Peterson v. School Board, 73 Mont. 442, 236 P. 670; State ex rel. School District v. Trumper, 69 Mont. 468, 222 P. 1064.
In the Kelsey case, in speaking of the dismissal of a teacher without cause, this court said: "From the action of the board in discharging the plaintiff she had a plain, speedy and adequate remedy — by appeal first to the county superintendent, and, having been unsuccessful in that, to the superintendent of public instruction. Peterson v. School Board, 73 Mont. 442,236 P. 670; Kinzer v. Directors of Independent School District of Marion, 129 Iowa 441, 105 N.W. 686, 3 L.R.A., N.S., 496, 6 Ann. Cas. 996. It is unquestionably the policy of this state, as declared by the Legislative Assembly, that ordinary school controversies shall be adjusted by those who are specially intrusted with that duty. It is not the policy to encourage resort to the courts in such matters." And see Belknap Realty Co. v. Simineo, 67 Mont. 359, 215 P. 659; Yellowstone Packing 
Provision Co. v. Hays, 83 Mont. 1, 268 P. 555; State ex rel. Souders v. District Court, 92 Mont. 272, 12 P.2d 852.
Had the legislature thought that it had provided a permanent tenure for teachers after three consecutive years of teaching in a district, there are other questions which it would have legislated upon. If Miss Eastman has or had a permanent tenure then the same would be true of each and every teacher in Montana who has served three consecutive years in a district. If such teachers have a permanent tenure then it would follow that there would exist mutual rights and obligations between the teachers and the school boards. In other words, may such a teacher decline to serve without subjecting himself to liability for breach of contract, and if so, under what terms and conditions *Page 81 
may he refuse to serve? May the teacher accept another employment and fail to notify the school board of his election not to serve for the ensuing year, or if he must give the board notice of his refusal to serve, within what time must he give such notice?
Likewise, if there be such permanent tenure, may the salary be reduced by the board or may the teacher demand more salary? These are all questions that the legislature must provide for in case there be a permanent tenure. They are vital questions in these days when it is matter of common knowledge that the salary paid to many teachers is not sufficient with which to pay the taxes and the high cost of living and when teachers are being forced into other lines of employment in order to make both ends meet. All these questions should be faced and met by the legislative assembly of Montana, whose duty it is under our Constitution "to establish and maintain a general, uniform and thorough system of public, free, common schools." Sec. 1, Art. XI, Mont. Const.
Had the legislative assembly thought for a moment that it had provided permanent tenure for teachers of three consecutive years' service, the questions above alluded to and others would certainly have been given consideration and provided for.
The next fundamental error in the dissenting opinions is that of reading into section 1075 language to the effect that the notice given by the board that it refuses to re-employ a teacher has application only to cases where there has been a change in the program, a lessening of the number of pupils, consolidation of districts or through the abolition of an entire department in a school. It requires rather fine-spun theorizing to arrive at such a result. There is nothing in the statute on which to hang such a theory. It is purely a figment of the imagination. We are commanded by section 10519 that the office of this court in construing a statute, "is simply to ascertain and declare what is in terms or in substance contained *Page 82 
therein, not to insert what has been omitted, or to omit what has been inserted."
If the legislature desired to so limit the board it could easily have said so. Instead it used the standard, stereotyped phrase commonly used to discharge an employee under an existing employment or to inform an employee that his contract of employment would not be renewed; that he would not be retained for further employment; that the employer was dispensing withhis (the employee's) services. The statute requires notice that"his services will not be required for the ensuing year." The dissenting opinions stress the word "required," but fail to place the proper emphasis on the word his.
The instances wherein the services of no one would be required arise so seldom that it is unbelievable that the legislature intended to so restrict the statute. Had the legislature intended to restrict the words, "his services will not be required for the ensuing year," to the cases mentioned in the dissenting opinions, then the legislature would certainly have gone further and pointed out how it desired the board to function when there were two or more applicants for a position, each of whom was equally qualified and each of whom had served three consecutive years, or when only one of two or more applicants had served three consecutive years.
A few illustrations will suffice to indicate that such a strained, unnatural and distorted construction of the statute would render it meaningless. Let us suppose we have a school district with two teachers. One has served but one year, and the other three consecutive years. It is decided by the board that owing to a reduction in the number of pupils and in the interest of economy one teacher will suffice. May the board give notice to the one who has served three consecutive years that "his services will not be required for the ensuing year" and give the position to the teacher who has taught but one year?
Or let us say that in the given case both had served three consecutive years. May the board give either of them the *Page 83 
notice that "his services will not be required for the ensuing year," and if so which one? In other words, what meaning has the word "required" in such cases?
The same illustrations may be given where there has been consolidation of districts. The consolidated district will have two sets of teachers with use but for one set. What definition should be placed upon the word "required" which will permit the board to serve notice on one set of teachers and not on the other, that their services will not be "required" for the ensuing year?
The fact is that the statute does not in anywise restrict the meaning of the phrase, "his services will not be required for the ensuing year." That phrase, when considered with the full text of section 1075, is the method of notifying a teacher who has taught three consecutive years that the board has decided not to re-elect or re-employ the teacher for the ensuing year. This identical language appears in the California statute considered in Volandri v. Taylor, 124 Cal.App. 356, 12 P.2d 462, and no such restricted meaning was placed upon the phrase "his services will not be required for the ensuing year." No such restriction was alluded to in the Smith case, supra, wherein the statute was carefully analyzed. Also, there is respectable authority that even as to tenure teachers they may be dismissed at any time when their services are no longer needed because of consolidations and the like. In 47 Am. Jur., page 397, it is said: "The principle that tenure teachers may be dismissed where their services are no longer needed has been extended to situations embracing both the consolidation of schools and the abolition of an entire department in a school. As a limitation upon this rule, it should be noted, however, that departments in a school may not be abolished merely to circumvent the provisions of a tenure act and to accomplish the dismissal of teachers for arbitrary political reasons by unlawful subterfuge, although, of course, if the abolition of a department takes place in good faith, for financial *Page 84 
or educational reasons, it will have the effect of legal dismissal of the teachers." See note in 127 A.L.R. 1319 et seq.
In other words, at least in some states, the rule is that the consolidation of schools or the abolition of a department if done in good faith, is cause for the discharge of a teacher under a regular contract. See cases cited in the note in 127 A.L.R. 1320.
If a teacher after three consecutive years of service has a permanent tenure and if the notice that "his services will not be required for the ensuing year" has application only to situations where no one's services will be needed, it is strange that this startling discovery was not made sooner. Able counsel representing Miss Eastman do not make any such contention; neither do they have the hardihood to contend in the face of the statute that a teacher of three years' standing has a permanent tenure or that his services may not be dispensed with except for cause. The district judge made no such finding. If the dissenting opinions had any foundation in the statute, then Miss Eastman has a permanent contract with the school district and she should have brought action to have her rights and status declared for life rather than for one year. If the statute were open to that construction her counsel would not have overlooked the point.
That the teachers and those interested in bettering their conditions of employment know the defects in our present statute is attested by the fact that three times have they tried to obtain legislation designed to give them the rights which the dissenting opinions say they already have. By Senate Bill No. 108 introduced in the 1943 session, long before this case arose, it was sought to amend section 1075 making it necessary for the board to state reasons when a teacher's re-employment was not desired and providing for a hearing. It failed of passage. The title to that Act was as follows: "An Act to Amend Section 1075 of the Revised Codes of Montana 1935, Relating to the Re-election of Teachers, Showing When Re-election Becomes Automatic, Requiring Board to Give Statement *Page 85 
of Reasons When Teacher's Re-employment Is Not Desired, Providing for Hearing."
In the 1945 session, House Bill 305 was introduced, the title of which was practically identical with that of Senate Bill #108 introduced in 1943. It likewise failed of passage.
Senate Bill #94 was then introduced in the 1947 session. By it the teacher was given a contractual service status which could not be terminated except for cause and after hearing. This too failed of passage.
It is suggested in the dissenting opinion of Mr. Justice Metcalf that the inference to be drawn from the refusal of the legislature to pass any of the legislation thus proposed is that the legislature believed the present law to be a tenure law and did not wish to disturb it. He relies upon a Wisconsin case (State ex rel. Nyberg v. Board of School Directors, 190 Wis. 570,209 N.W. 683) in support of that statement. That case had nothing to do with the construction of a statute. There the issue was whether there was any basis for the admitted classification, i.e., where a tenure statute applied only to cities of the first class and not to other cities. The court simply held there was a proper basis for such classification.
If it be conceded that the legislature of 1943 might have supposed that section 1075 gave teachers of three years' service a permanent tenure (but I am unable to find in the statute any basis for such a belief), still I think it is a violent assumption that would allow the same inference as to 1945 and 1947.
In April, 1943, the case of Smith v. School District,115 Mont. 102, 139 P.2d 518, 522, was decided wherein the court, speaking through Mr. Justice Adair, said: "The board of trustees was not required to thus re-elect appellant each year. At any time, on or before the first day of May in any year, the board could `by majority vote of its members * * * give notice in writing to said teacher * * * that his services will not be required for the ensuing year' (sec. 1075, Rev. Codes); and such action on the part of the board would have *Page 86 
effectively prevented the return and re-election of appellant for the ensuing year."
In the face of that positive declaration by this court in April of 1943, there was no room for such a charitable inference in 1945 and 1947. After the decision in the Smith case the refusal of the legislature to enact the legislation before it in 1945 and 1947 must, under the rule in Bottomly v. Ford, Mont.,157 P.2d 108, be taken as proof that the legislature was satisfied with and ratified and approved the rule stated in the Smith cases.
Even if we were firm in the belief that we could do a better job of legislating than the legislative branch of our government, that fact would not give us the right to usurp legislative powers. The desirability of any type of legislation does not give us the constitutional right to enact it, much less to make it retroactive.
Most of what is said in the dissenting opinions is foreign to the questions in this case. Much of it is such that, if addressed to the legislative assembly as an argument favoring legislation along the lines indicated, it would be entitled to consideration by that body. But the Constitution gives no authority to this Court to enact legislation in any case and certainly not where the desired legislation was three times presented to the legislative assembly and three times rejected.
The case of Moses v. School District, 107 Mont. 300,  86 P.2d 407, 408, is relied upon in the dissenting opinions, but it has no bearing upon the question involved here. That case turned upon the fact that the plaintiff therein had contracted "that the board reserved the right to close the school for lack of attendance, which, when done, would make void the contract of employment." It was because of that provision of the contract, coupled with sections 1010 and 1044, Revised Codes, giving the board authority to close schools with an enrollment of fewer than five pupils, that ruled the majority of the court in the Moses case. It is competent for a person to waive the benefit of a statute enacted for his benefit *Page 87 
and in legal effect, plaintiff in the Moses case waived the benefit of section 1075 by her contract.
For these reasons I am unable to agree with the views stated in the dissenting opinions, but concur in the opinion of Mr. Justice Choate.
I am authorized to say that Mr. Justice Choate concurs in these views.